No opinion. Order reversed, with $10 costs and disbursements, and the motion granted, without costs, upon the defendant stipulating (if required by plaintiff by notice in writing, to be given five days after notice of entry of order hereon) to proceed before the referee upon the new issues in like manner as if the new issues had been in the orignal answer at the time when the order of reference was made, and, further, that all proceedings already, had before the referee stand in full force and etiect.